Title: To Thomas Jefferson from John Trumbull, 10 October 1788
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
 London Octo. 10th. 1788.

Your two letters of Septr. 10th. and Octr. 2d. are before me. Those enclos’d in the latter will be deliver’d the first morning I am in that quarter. Mrs. Cosway is at present in the country with Mrs. Church, and both are well.—The books shall come as soon as possible.
The Chariot will be finish’d in about two weeks, and I venture to promise you it shall be a very elegant one. No opportunity comes within my knowledge at present of sending it by a private hand. How shall I send the Harness? As there is but one trunk to the chariot, it cannot well go in that, and if it goes in this way or by the diligence, does it pay a Duty: or what precaution can I take to save you that. Meantime I will look out for any private conveyance by which I may venture to send it.
If you go to America in the Spring, will it be early, and directly from France? If so I am afraid I shall not have the pleasure to see you before you go:—The only chance of my visiting Paris in that time, will be in my way to Stutgard in Wirtemberg, where my pictures are engraving by Mr. Müller:—and this tour I do not intend to make, if it can be avoided with propriety. But I shall hope to meet you in America. I mean to go in the course of next Summer and as early as I can be ready.
When the Chariot is finishd I shall state your account. I paid Dr. Gordon yesterday your subscription for Six setts of his History which will be published in a few Weeks. Your obligd

Jno Trumbull

